DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Equation 1 is listed twice on page 8. Similarly equation 2 is referenced in ¶37 without any equation with the label equation 2 being presented.  
Appropriate correction is required.

The use of the terms “pyroceram 9606, rayceram 8, nitroxyceram” and “celsian” in ¶43, ¶52, ¶57, and ¶67, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Claim Objections
Claim 5 is objected to because of the following informalities:  “wherein the the body” should read “wherein the body”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Space Shuttle (NPL: Orbiter Diagram;  NPL titled: “ORBITER THERMAL PROTECTION SYSTEM,” NPL titled: “SPACECRAFT REENTRY COMMUNICATIONS BLACKOUT,” NPL titled: “Speed Regimes Hypersonic Re-Entry,” NPL titled: “Space Shuttle Reentry In-depth”) OR Alternatively, rejected under 35USC103 as being obvious over the Space Shuttle and NPL titled: “ORBITER THERMAL PROTECTION SYSTEM, and/or” NPL titled: “SPACECRAFT REENTRY COMMUNICATIONS BLACKOUT, and/or” NPL titled: “Speed Regimes Hypersonic Re-Entry,” NPL titled: “Space Shuttle Reentry In-depth”). 
For purposes of clarity of the record, the Examiner contends the claimed scope is anticipated by NASA’s “Space Shuttle”. The noted references are for purposes of a teaching and showing of such claimed elements that were present on/in The Space Shuttle prior to the claimed invention. Under some circumstance this position of using evidence based references as a showing of what was present in the Space Shuttle is not statutorily in bounds of USC102, see alternative 103 below.  In either instance, the record should clearly show that the Examiner’s position, and should one able to obtain the blue prints etc. of the Space Shuttle, that the claim scope would be met. 
Regarding claim 1, the Space shuttle teaches an aerospace vehicle comprising:
a body configured to generate heat during operation (Shuttle see NPL titled: “Space Shuttle Orbiter Diagram”, body comprises vehicle), however the space shuttle uses a mixture of different tiles as coatings over its surface including silica and carbon carbon type tile with their own alumina, silicon, and/or silicon carbide coatings (Space Shuttle, NPL titled: “ORBITER THERMAL PROTECTION SYSTEM,” different tile designs including carbon-carbon with a subsequent coatings of alumina, silicon, and silicon carbide and other tile consisting of silica coated in borosilicate glass), which are listed in this application as materials that have the inherent physical property being configured to shift a frequency of at least one wavelength of the heat generated by the body from a first frequency to a second frequency having higher transmissivity relative to a neighboring medium surrounding the body as compared to the first frequency and wherein the neighboring medium is air surrounding the aerospace vehicle during high speed flight.
Furthermore, it appears that the limitation: “wherein the coating is an applied coating to the body of the aerospace vehicle” is a product by process limitation and that the Space Shuttle is indistinguishable from the claimed language. 
Alternatively, the space shuttle is an aerospace vehicle, and as taught by “Space Shuttle Orbiter Diagram” and “ORBITER THERMAL PROTECTION SYSTEM,” as set forth above, that such components are part of the Space Shuttle. As such, it would have been obvious to one of ordinary skill in the art at the time of effective filing date, that the Space Shuttle has aforementioned claimed elements as taught above, and as such, would have been obvious to make the space shuttle with its known elements to protect it via coatings and heat as set forth above. 

Regarding claim 2, the Space Shuttle teaches the aerospace vehicle of claim 1, wherein the at least one wavelength of the heat comprises a spectrum of wavelengths having first frequencies (inherent property of matter with heat), and wherein the coating is configured to shift at least a portion of the spectrum of wavelengths to one or more second frequencies having higher transmissivity relative to the neighboring medium surrounding the engine body as compared to the first frequencies (As discussed above regarding claim 1).

Regarding claim 3, the Space Shuttle teaches the aerospace vehicle of claim 1, wherein the first frequency is below a plasma frequency of the neighboring medium surrounding the engine body, and wherein the second frequency is above the plasma frequency (Space Shuttle, NPL titled: “SPACECRAFT REENTRY COMMUNICATIONS BLACKOUT,” plasma cloud surrounding shuttle blocks light at lower wavelengths, but not those at higher wavelengths).
Alternatively, the Space Shuttle, NPL titled: “SPACECRAFT REENTRY COMMUNICATIONS BLACKOUT teaches as set forth above, and as such it would have been obvious for one of ordinary skill at the time of effective filing to design the space shuttle by its known specifications in order to handle communications. 

Regarding claim 4, the Space Shuttle teaches the aerospace vehicle of claim 1, wherein the coating comprises silicon nitride, silicon carbide, carbon, boron nitride, barium oxide, magnesia, silica, alumina, reaction-bonded silicon nitride (RBSN), hot-pressed silicon nitride (HPSN), one or more catalysts, or any combination thereof (Space Shuttle, NPL titled: “ORBITER THERMAL PROTECTION SYSTEM,” different tile designs including carbon-carbon with a subsequent coatings of alumina, silicon, and silicon carbide and other tile consisting of silica coated in borosilicate glass). 
Alternatively, (Space Shuttle, NPL titled: “ORBITER THERMAL PROTECTION SYSTEM) what is set forth above, and it would have been obvious to one of ordinary skill at the time of effective filing to design the space shuttle by its known specifications in order to handle thermal protections. 

Regarding claim 5, the Space Shuttle teaches the aerospace vehicle of claim 1, wherein the neighboring medium comprises a plasma, and wherein the body is configured to generate heat having a temperature of at least 4000 Kelvin (K) (Space Shuttle, NPL titled: “SPACECRAFT REENTRY COMMUNICATIONS BLACKOUT”, plasma cloud surrounding shuttle is of a temperature between 10,000 and 12,000 K). 
Alternatively, the Space Shuttle, NPL titled: “SPACECRAFT REENTRY COMMUNICATIONS BLACKOUT teaches as set forth above, and as such it would have been obvious for one of ordinary skill at the time of effective filing to design the space shuttle by its known specifications in order to handle communications. 

Regarding claim 6, the Space Shuttle teaches the aerospace vehicle of claim 1, wherein the coating has a variable effective energy emissivity contour (Space Shuttle, NPL titled: “ORBITER THERMAL PROTECTION SYSTEM,” tiles designs including carbon-carbon with a subsequent coatings of alumina, silicon, and silicon carbide and other tile consisting of silica coated in borosilicate glass; this is an inherent property of the material used according to paragraph 45 of this application).
Alternatively, (Space Shuttle, NPL titled: “ORBITER THERMAL PROTECTION SYSTEM) teaches what is set forth above, and it would have been obvious to one of ordinary skill at the time of effective filing to design the space shuttle by its known specifications in order to handle thermal protections. 

Regarding claim 7, the Space Shuttle teaches the aerospace vehicle of claim 1, wherein the body is configured to operate at hypersonic speeds (Shuttle, NPL titled: “Speed Regimes Hypersonic Re-Entry”, shuttle re-entry occurs near Mach 25).
Alternatively, the Space Shuttle teaches the aerospace vehicle of claim 1, wherein the body is configured to operate at hypersonic speeds (Shuttle, NPL titled: “Speed Regimes Hypersonic Re-Entry”,) teaches what is set forth above, and it would have been obvious to one of ordinary skill at the time of effective filing to design the space shuttle by its known specifications in order to handle mach speeds. 

Regarding claim 8, the Space Shuttle teaches a supersonic vehicle comprising:
a vehicle body (Shuttle see NPL titled: “Space Shuttle Orbiter Diagram”, body comprises vehicle);
an engine that generates heat during operation (Shuttle, see NPL titled: “Space Shuttle Orbiter Diagram”, shuttle uses main engines that generate exhaust at a temperature of 3,315 °C); and
a coating disposed on at least a portion of the engine, the vehicle body (Shuttle, “ORBITER THERMAL PROTECTION SYSTEM”, ceramic tile heat shield and thermal blankets form a coating on body), or both, 
the coating being configured to shift a wavelength of the heat to a frequency equal to or above a plasma frequency of a neighboring medium surrounding the engine during supersonic operation (Space Shuttle, NPL titled: “ORBITER THERMAL PROTECTION SYSTEM,” different tile designs including carbon-carbon with a subsequent coatings of alumina, silicon, and silicon carbide and other tile consisting of silica coated in borosilicate glass, these materials have the inherent physical properties to shift wavelengths to meet requirements as described by this application to shift a frequency of at least one wavelength of the heat generated by the body from a first frequency to a second frequency having higher transmissivity relative to a neighboring medium surrounding the body as compared to the first frequency), and wherein the neighboring medium is air surrounding the aerospace vehicle during high speed flight.
Furthermore, it appears that the limitation: “wherein the coating is an applied coating to the body of the aerospace vehicle” is a product by process limitation and that the Space Shuttle is indistinguishable from the claimed language. 
Alternatively, the space shuttle is an aerospace vehicle, and as taught by “Space Shuttle Orbiter Diagram” and “ORBITER THERMAL PROTECTION SYSTEM,” as set forth above, that such components are part of the Space Shuttle. As such, it would have been obvious to one of ordinary skill in the art at the time of effective filing date, that the Space Shuttle has aforementioned claimed elements as taught above, and as such, would have been obvious to make the space shuttle with its known elements to protect it via coatings and heat as set forth above. 

Regarding claim 9, the Space Shuttle teaches the aerospace vehicle of claim 8, wherein the coating comprises silicon nitride, silicon carbide, carbon, boron nitride, barium oxide, magnesia, silica, alumina, reaction-bonded silicon nitride (RBSN), hot-pressed silicon nitride (HPSN), one or more catalysts, or any combination thereof (Space Shuttle, NPL titled: “ORBITER THERMAL PROTECTION SYSTEM”,  different tile designs including carbon-carbon with a subsequent coatings of alumina, silicon, and silicon carbide and other tile consisting of silica coated in borosilicate glass)
Alternatively, (Space Shuttle, NPL titled: “ORBITER THERMAL PROTECTION SYSTEM) teaches what is set forth above, and it would have been obvious to one of ordinary skill at the time of effective filing to design the space shuttle by its known specifications in order to handle thermal protections. 

Regarding claim 10, the Space Shuttle teaches the aerospace vehicle of claim 1, wherein the body is configured to operate at hypersonic speeds (Shuttle, NPL titled: “Speed Regimes Hypersonic Re-Entry”, shuttle re-entry occurs near Mach 25).
Alternatively, the Space Shuttle teaches the aerospace vehicle of claim 1, wherein the body is configured to operate at hypersonic speeds (Shuttle, NPL titled: “Speed Regimes Hypersonic Re-Entry”,) teaches what is set forth above, and it would have been obvious to one of ordinary skill at the time of effective filing to design the space shuttle by its known specifications in order to handle mach speeds. 
Alternatively, the Space Shuttle teaches the aerospace vehicle of claim 1, wherein the body is configured to operate at hypersonic speeds (Shuttle, NPL titled: “Speed Regimes Hypersonic Re-Entry”,) teaches what is set forth above, and it would have been obvious to one of ordinary skill at the time of effective filing to design the space shuttle by its known specifications in order to handle mach speeds. 

Regarding claim 11, the Space Shuttle teaches the supersonic vehicle of claim 8, wherein the coating is configured to reflect or dissipate the heat in a direction away from the engine, the vehicle body, or both (Shuttle, “ORBITER THERMAL PROTECTION SYSTEM”, paragraph 19, coating acts to dissipate heat).
Alternatively, (Space Shuttle, NPL titled: “ORBITER THERMAL PROTECTION SYSTEM) teaches what is set forth above, and it would have been obvious to one of ordinary skill at the time of effective filing to design the space shuttle by its known specifications in order to handle thermal protections. 

Regarding claim 12, the Space Shuttle teaches the supersonic vehicle of claim 11, wherein the direction of emission is oriented away from earth when the supersonic vehicle is operating at supersonic speeds (Shuttle, NPL titled: “Space Shuttle Reentry In-depth”, 4:50  re-entry maneuver has the shuttle pointing towards space at a high angle of attack thereby emissions are mostly oriented towards space).
Alternatively, (Space Shuttle, , NPL titled: “Space Shuttle Reentry In-depth”,) teaches what is set forth above, and it would have been obvious to one of ordinary skill at the time of effective filing to design the space shuttle by its known specifications in order to handle re-entry. 

Regarding claim 13, the Space Shuttle teaches the supersonic vehicle of claim 8, 
wherein the body is configured to generate heat of at least 4000 K (Shuttle, NPL titled “SPACECRAFT REENTRY COMMUNICATIONS BLACKOUT”, during re-entry external medium around vehicle can reach 10,000-12,000 Kelvin).
Alternatively, the Space Shuttle, NPL titled: “SPACECRAFT REENTRY COMMUNICATIONS BLACKOUT teaches as set forth above, and as such it would have been obvious for one of ordinary skill at the time of effective filing to design the space shuttle by its known specifications in order to handle communications. 

Regarding claim 15, the Space Shuttle teaches the supersonic vehicle of claim 8, wherein the coating has a variable effective energy emissivity contour (Space Shuttle, NPL titled: “ORBITER THERMAL PROTECTION SYSTEM,” tiles designs including carbon-carbon with a subsequent coatings of alumina, silicon, and silicon carbide and other tile consisting of silica coated in borosilicate glass; this is an inherent property of the material used according to paragraph 45 of this application)
Alternatively, (Space Shuttle, NPL titled: “ORBITER THERMAL PROTECTION SYSTEM) teaches what is set forth above, and it would have been obvious to one of ordinary skill at the time of effective filing to design the space shuttle by its known specifications in order to handle thermal protections. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Space Shuttle (NPL: Orbiter Diagram;  NPL titled: “ORBITER THERMAL PROTECTION SYSTEM,” NPL titled: “SPACECRAFT REENTRY COMMUNICATIONS BLACKOUT,” NPL titled: “Speed Regimes Hypersonic Re-Entry,” NPL titled: “Space Shuttle Reentry In-depth”) OR Alternatively, rejected under 35USC103 as being obvious over the Space Shuttle and NPL titled: “ORBITER THERMAL PROTECTION SYSTEM, and/or” NPL titled: “SPACECRAFT REENTRY COMMUNICATIONS BLACKOUT, and/or” NPL titled: “Speed Regimes Hypersonic Re-Entry,” NPL titled: “Space Shuttle Reentry In-depth”) as applied to claim 1 above, and further in view of Youngquist (US 10273024 B1).
Regarding claim 21, the space shuttle discloses the supersonic vehicle of claim 1, except:
wherein the coating is applied to the body using thermal decomposition, coprecipitation, hydrothermal application, sol-gel, combustion, microwave, microemulsion, or a combination thereof.
Youngquist teaches a coating is applied to a body using sol-gel (Youngquist, ¶23 and ¶24).
	The space shuttle and Youngquist are both considered analogous art as they are both in the same field of spacecraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the coatings of the Space Shuttle with the coating application methods of Youngquist in order to create highly structured porous coatings (Youngquist, ¶24).
 
Claim(s) 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Space Shuttle (NPL: Orbiter Diagram;  NPL titled: “ORBITER THERMAL PROTECTION SYSTEM,” NPL titled: “SPACECRAFT REENTRY COMMUNICATIONS BLACKOUT,” NPL titled: “Speed Regimes Hypersonic Re-Entry,” NPL titled: “Space Shuttle Reentry In-depth”) OR Alternatively, rejected under 35USC103 as being obvious over the Space Shuttle and NPL titled: “ORBITER THERMAL PROTECTION SYSTEM, and/or” NPL titled: “SPACECRAFT REENTRY COMMUNICATIONS BLACKOUT, and/or” NPL titled: “Speed Regimes Hypersonic Re-Entry,” NPL titled: “Space Shuttle Reentry In-depth”) as applied to claim 1 above.
Regarding claim 22, the aerospace vehicle of claim 1, wherein coating defines a thickness, Tc, less than a thickness, TB, of the body.
Where the only difference between the prior art and the claimed device is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. (MPEP 2144.04, citing In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). In this case, applicant has not shown patentable significance of making the thickness Tc less than thickness TB (see, e.g., paragraph [0040] of applicant's specification). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the space shuttle such that thickness Tc is less than TB in order to reduce the weight of the coating.

Regarding claim 23, the aerospace vehicle of claim 22, wherein the thickness, Tc, is less 0.75 times the thickness, TB.
Where the only difference between the prior art and the claimed device is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. (MPEP 2144.04, citing In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). In this case, applicant has not shown patentable significance of making the thickness Tc less than 0.75 times the thickness TB (see, e.g., paragraph [0040] of applicant's specification). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the space shuttle such that thickness Tc is less than TB and even less than 0.75 time TB in order to reduce the weight of the coating.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Space Shuttle (NPL: Orbiter Diagram;  NPL titled: “ORBITER THERMAL PROTECTION SYSTEM,” NPL titled: “SPACECRAFT REENTRY COMMUNICATIONS BLACKOUT,” NPL titled: “Speed Regimes Hypersonic Re-Entry,” NPL titled: “Space Shuttle Reentry In-depth”) OR Alternatively, rejected under 35USC103 as being obvious over the Space Shuttle and NPL titled: “ORBITER THERMAL PROTECTION SYSTEM, and/or” NPL titled: “SPACECRAFT REENTRY COMMUNICATIONS BLACKOUT, and/or” NPL titled: “Speed Regimes Hypersonic Re-Entry,” NPL titled: “Space Shuttle Reentry In-depth”) as applied to claim 8 above, and further in view of Youngquist (US 10273024 B1).
Regarding claim 24, the space shuttle discloses the supersonic vehicle of claim 8, except:
wherein the coating is applied to the body using thermal decomposition, coprecipitation, hydrothermal application, sol-gel, combustion, microwave, microemulsion, or a combination thereof.
Youngquist teaches a coating is applied to a body using sol-gel (Youngquist, ¶23 and ¶24).
	The space shuttle and Youngquist are both considered analogous art as they are both in the same field of spacecraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the coatings of the Space Shuttle with the coating application methods of Youngquist in order to create highly structured porous coatings (Youngquist, ¶24).

Claim(s) 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Space Shuttle (NPL: Orbiter Diagram;  NPL titled: “ORBITER THERMAL PROTECTION SYSTEM,” NPL titled: “SPACECRAFT REENTRY COMMUNICATIONS BLACKOUT,” NPL titled: “Speed Regimes Hypersonic Re-Entry,” NPL titled: “Space Shuttle Reentry In-depth”) OR Alternatively, rejected under 35USC103 as being obvious over the Space Shuttle and NPL titled: “ORBITER THERMAL PROTECTION SYSTEM, and/or” NPL titled: “SPACECRAFT REENTRY COMMUNICATIONS BLACKOUT, and/or” NPL titled: “Speed Regimes Hypersonic Re-Entry,” NPL titled: “Space Shuttle Reentry In-depth”) as applied to claim 8 above.
Regarding claim 25, the aerospace vehicle of claim 1, wherein coating defines a thickness, Tc, less than a thickness, TB, of the body.
Where the only difference between the prior art and the claimed device is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. (MPEP 2144.04, citing In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). In this case, applicant has not shown patentable significance of making the thickness Tc less than thickness TB (see, e.g., paragraph [0040] of applicant's specification). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the space shuttle such that thickness Tc is less than TB in order to reduce the weight of the coating.

Regarding claim 26, the aerospace vehicle of claim 22, wherein the thickness, Tc, is less 0.75 times the thickness, TB.
Where the only difference between the prior art and the claimed device is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. (MPEP 2144.04, citing In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). In this case, applicant has not shown patentable significance of making the thickness Tc less than 0.75 times the thickness TB (see, e.g., paragraph [0040] of applicant's specification). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the space shuttle such that thickness Tc is less than TB and even less than 0.75 time TB in order to reduce the weight of the coating.


Response to Arguments
Applicant’s arguments, see page 6 of applicant’s reply, filed 11/01/2022, with respect to 35 USC 112b rejections to claims 1-6, 8-9, 12-13, and 15 have been fully considered and are persuasive.  These rejections to claims 1-6, 8-9, 12-13, and 15 have been withdrawn. 

Applicant's arguments filed 11/01/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments that the term “applied” should be interpreted to mean a coating being deposited or formed onto the underlying body through a stray or additive-type process to form a continuous coating over a portion of the underlying body per ¶44 have been considered. However ¶44 does not present a special definition to the term ‘applied’ nor does any other part of the specification have a special definition for this term. As such, ‘applied’ will be treated under a standard definition: “put or spread (something) on a surface.” (Oxford Languages).
Applicant also argues that the Space Shuttle fails to teach a surface coating being an applied coating to the body of the aerospace vehicle and that the Space Shuttle teaches away from such a limitation. In response, it appear that the Space Shuttle teaches such a coating in the form of thermal tiles or alternatively in the form of a coating on the surface of these tiles. It is unclear what applicant is relying on in determining that the Space Shuttle teaches away from this limitation; it appears that applicant is merely reciting a preferred embodiment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kouropis (NPL titled: FLIGHT CAPABILITIES OF HIGH-SPEED-MISSILE RADOME MATERIALS) teaches a variety of materials used in a raydome construction (silicon nitride, boron nitride, barium oxide, magnesia, silica, alumina, pyroceram 9606, rayceram 8, nitroxyceram, reaction-bonded silicon nitride (RBSN), hot-pressed silicon nitride (HPSN), celsian, or one or more catalysts) which are configured to shift a frequency of at least one wavelength of the heat generated by the body from a first frequency to a second frequency having higher transmissivity relative to a neighboring medium surrounding the body as compared to the first frequency (such properties are inherent for a combination of these materials). 
Lecourt (EP 0501861 A1) teaches a process of creating a ceramic matrix for use under high thermal loads made with silica or carbon wires.
Mase (EP 1170208 A2) teaches a system including multiple layers to efficiently radiate heat away using different layers of material for temperature control
Brennan (EP 3724482 B1) teaches an insert for a rocket nozzle of carbon-carbon or ceramic composition which is refractive and has a low conductivity.
Clemen (US 20170129592 A1) teaches the use of plasma to modify the shockwave around a supersonic vehicle
Kirchner (US 3182469 A) teaches a wall stricture for use with rocket nozzles that is designed to dissipate heat radiatively
DiChiara (US 6676077 B1) teaches a temperature resistant airfoil for a high speed aircraft made of particular materials and coatings
Marder (US 8197722 B2) teaches a material useful for frequency doubling of light.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642